           Case 3:20-cv-04108-CRB Document 29 Filed 05/21/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
10    JEFFREY KATZ CHIROPRACTIC, INC., a
      California corporation, individually and on         Case No. 3:20-cv-04108-CRB
11    behalf of all others similarly situated,
                             Plaintiff,                   [PROPOSED] SCHEDULING ORDER
12

13    v.

14    DIAMOND RESPIRATORY CARE, INC., a
      California corporation,
15
                             Defendant.
16
17
             Plaintiff Jeffrey Katz Chiropractic, Inc. (“Plaintiff” or “Katz”) and Defendant Diamond
18
     Respiratory Care, Inc. (“Defendant” or “Diamond”) (collectively Plaintiff and Defendant are
19
     referred to as the “Parties”) jointly submit this Proposed Scheduling Order pursuant to the Court’s
20
     May 18, 2021 Order (dkt. 28). The Parties propose the following deadlines:
21
22                            Event                                 Proposed Deadlines

23         Deadline to Complete Fact Discovery            October 1, 2021

24         Plaintiffs’ Expert Disclosures Due             November 1, 2021
25
           Defendants’ Expert Disclosures Due             November 1, 2021
26
           Rebuttal Expert Disclosures Due                December 20, 2021
27
28
                                                      1
          Case 3:20-cv-04108-CRB Document 29 Filed 05/21/21 Page 2 of 3




 1       Complete Expert Discovery                       January 18, 2022
 2
         Engage in Good Faith Settlement                 October 1, 2021
 3
         Discussions
 4
         Plaintiffs to File Motion for Class             August 2, 2021
 5
         Certification
 6
 7       Defendants to File Opposition to Class          September 13, 2021

 8       Certification

 9       Plaintiffs to File Reply ISO Motion for Class October 4, 2021
10       Certification
11
         Hearing on Motion for Class Certification       October 28, 2021; 10:00 a.m.
12

13
     Dated: May 21, 2021                          /s/ Taylor T. Smith
14                                                Counsel for Plaintiff

15                                                Rebecca Davis (SBN 271662)
                                                  Lozeau Drury LLP
16                                                1939 Harrison Street, Suite 150
                                                  Oakland, CA 94612
17                                                Tel: 510-836-4200
                                                  Rebecca@lozeaudrury.com
18
                                                  Patrick H. Peluso (pro hac vice)
19                                                Taylor T. Smith (pro hac vice)
                                                  Woodrow & Peluso, LLC
20                                                3900 East Mexico Ave., Suite 300
                                                  Denver, Colorado 90210
21                                                Tel: 720-213-0676
                                                  ppeluso@woodrowpeluso.com
22                                                tsmith@woodrowpeluso.com

23   Dated: May 21, 2021                          /s/ Paul A. Grammatico
                                                  Counsel for Defendant
24
                                                  Paul Aldo Grammatico
25                                                Kabat Chapman & Ozmer LLP
                                                  333 S. Grand Ave, Suite 2222
26                                                Los Angeles, CA 90071
                                                  (213) 493-3980
27                                                Email: pgrammatico@kcozlaw.com
28
                                                     2
          Case 3:20-cv-04108-CRB Document 29 Filed 05/21/21 Page 3 of 3




 1
 2
                                    SIGNATURE CERTIFICATION
 3
           Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies and
 4   Procedures Manual, I hereby certify that the content of this document is acceptable to counsel for
     Defendant and that I have obtained authorization to affix his or her electronic signature to this
 5   document.
 6                                                By:     /s/ Taylor T. Smith
                                                         Taylor T. Smith
 7
 8
 9
10                                   CERTIFICATE OF SERVICE

11          The undersigned hereby certifies that a true and correct copy of the above papers was

12   served upon counsel of record by filing such papers via the Court’s ECF system on May 21, 2021.

13                                                /s/ Taylor T. Smith

14
15
16
17
18
19
20
21
22

23
24
25
26
27
28
                                                     3
